Citation Nr: 0802420	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-44 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the rating reduction from 30 percent to 10 percent 
for internal derangement of the right knee was proper.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1980 to October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the veteran withdrew his request for a 
hearing before the Board. 


FINDING OF FACT

Sustained or material improvement of the right knee 
disability under the ordinary conditions of life is not 
demonstrated. 


CONCLUSION OF LAW

The 30 percent rating for internal derangement of the right 
knee is restored from the date of the reduction, that is, 
December 1, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic 
Code 5257 (2007). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the notice provisions pertaining to a rating 
reduction are governed by 38 C.F.R. § 3.105(e), which provide 
that where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons.  
The veteran will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  And if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced effective 
the last day of the month in which a 60-day period from the 
date of notice to the veteran of the final rating action 
expires.



Where as here, the notice provisions of the rating reduction 
essentially mirror the notice requirements of the VCAA, 
compliance with the notice provisions of the VCAA are 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By a rating decision, dated in February 1988, the RO granted 
service connection for internal derangement of the right knee 
disability and assigned a 10 percent rating.  In a rating 
decision in July 1998, the RO increased the rating to 20 
percent under Diagnostic Code 5257.  

On VA examination in January 2000, the veteran reported that 
his knee would lock and cause him to fall.  The examiner 
noted that the veteran's gait was normal.  On range of 
motion, flexion was to 90 degrees with pain.  Extension was 
to zero degrees.  There was moderate crepitus on extension 
and flexion.  The patella was mobile. The ligaments were 
intact.  The McMurray's test and the Lachman sign were 
negative.  X-rays revealed an old patella fracture, which was 
healed.  

In a rating decision in February 2000, the RO increased the 
rating to 30 percent under Diagnostic Code 5257, effective 
March 24, 1999.

On VA examination in April 2001, the veteran stated that his 
right knee would hurt in cold weather and he could not ride 
his bicycle like he use to.  The veteran indicated that he 
had been prescribed Motrin, but it was not very helpful.  He 
felt that sometimes his knee would give way.  On physical 
examination, the right knee had good alignment and the 
musculature was well developed.  He had difficulty actively 
extending the knee completely.  There was moderate patellar 
crepitus.  The patella and the ligaments were stable.  The 
knee was not swollen.  Range of motion was from zero degrees 
of extension to 140 degrees of flexion.   

On VA examination in May 2001, the veteran complained of knee 
pain and locking. Range of motion of the right knee was zero 
degrees of extension to 130 degrees of flexion.  The patella 
was quite loose in lateral retraction, but stable medially.  
X -rays of the right knee revealed no abnormalities.  

In a rating decision in July 2001, the RO continued the 30 
percent rating under Diagnostic Code 5257. 

VA records in 2004 document the veteran's complaints of knee 
pain and instability.  

On VA examination in January 2004, the veteran complained of 
progressive knee pain and of instability.  The examiner noted 
that the veteran walked with limp and used a quad cane for 
balance.  The examiner found notable effusion.  Flexion of 
the right knee was to 50 degrees and extension was to zero 
degrees.  There was patellar tenderness.  X-rays revealed 
suspected Grade III chondromalacia in the patellofemoral 
joint, osteophytes, and a loose body in the patella.  The 
ligaments were intact.  

In accordance with 38 C.F.R. § 3.105(e), in a rating decision 
in April 2004, the RO proposed to reduce the rating for 
internal derangement of the right knee to 10 percent based on 
improvement.  The veteran was informed of the proposal by 
letter, dated in May 2004.

In a rating decision in September 2004, the RO implemented 
the reduction to 10 percent for internal derangement of the 
right knee, postoperative, effective December 1, 2004.  The 
RO reclassified the veteran's right knee disability, 
previously rated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of 
flexion.  The veteran was informed of this action by letter 
dated in September 2004.

On examination in October 2004, the examiner reported 
findings consistent with those of the January 2004 VA 
examination.  In addition, the examiner noted that the 
veteran was able to drive, bathe and take care of his daily 
functions.  There was no increased limitation from flare-ups.  
The examiner noted poor endurance caused by pain due to an 
unidentifiable medical meniscus.  The examiner noted that the 
veteran walked slowly with a slight limp and used a cane.  
Flexion of the right knee was to 45 degrees and he had zero 
degrees of extension.  There was some mild joint line 
tenderness.  There was no sublaxation, or pain on motion of 
the joints.  There was no apparent weakness when walking or 
standing.  Lachman's sign and McMurray's sign were negative.  
Active range of motion did not produce fatigue, weakness, or 
incoordination.  There was no additional limitation with 
repetitive use.  

Law and Regulations

Under 38 C.F.R. § 3.105(e), where a reduction in an 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments currently being made, a 
rating proposing the reduction must be prepared setting forth 
all material facts and reasons.  In addition, VA must notify 
the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  The RO has satisfied the procedural 
requirements of 38 C.F.R. § 3.105(e).

The record shows that the 30 percent rating was in effect 
from March 1999 to  November 2004, a period of more than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344 are 
for application.

Where a schedular rating has been both continuous and stable 
for five years or more, the rating may be reduced only if the 
examination upon which the reduction is based is at least as 
full and complete as that used to establish the higher 
evaluation, and only if there is sustained or material 
improvement in the disability.  Ratings on account of disease 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

Diagnostic Code 5257 provides a 10 percent rating when there 
is slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent rating when there is moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  

Diagnostic Code 5260 provides for a 10 percent rating when 
flexion is limited to 45 degrees, a 20 percent rating when 
flexion is limited to 30 degrees, and a 30 percent rating 
when flexion limited to 15 degrees.  


Normal range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis

After careful review of the record, the Board concludes that 
sustained or material improvement of the service-connected 
right knee disability was not shown on VA examinations in 
2004, which were the basis for the rating reduction.

The service-connected internal derangement of the right knee 
was increased to 30 percent in February 2000 based upon the 
findings of the January 2000 VA examination.  

The RO assigned the 30 percent rating to the right knee 
disability, by analogy, under Diagnostic Code 5257, for 
severe recurrent sublaxation or lateral instability of the 
knee.  

The Board does not find any objective demonstration that 
sustained or material improvement in the disability has 
actually occurred.  Comparing the VA examinations of January 
2000 and of January 2004, no improvement of the right knee 
disability was show.  

On VA examination in January 2004 VA, the veteran continued 
to experience pain in the right knee with limited flexion.  
The orthopedic findings showed forward flexion to 50 degrees, 
representing a decrease from the previous examination in 
January 2000, at which time the veteran had flexion to 90 
degrees.   

The veteran was observed to walk with a limp and used a cane 
for balance, whereas in January 2000, the examiner noted that 
the veteran's gait was normal and there was no evidence of 
use of assistive devices.  In January 2004, the veteran 
complained of swelling associated with the use of a brace, 
which had not been previously noted in January 2000.  

Also in January 2004, the examiner found notable effusion and 
patellar tenderness, along with evidence of chondromalacia in 
the patellofemoral joint, osteophytes and a loose body in the 
patella.  These were new findings not previously noted in 
January 2000.  

When viewed in total, sustained or material improvement in 
the right knee disability has not been demonstrated. 

As sustained or material improvement has not been shown, the 
reduction was not in accordance with 38 C.F.R. § 3.344(a), 
and the remedy is to restore the 30 percent rating from the 
date of the reduction, December 1, 2004.


ORDER

The 30 percent rating for internal derangement of the right 
knee is restored, effective December 1, 2004, and the appeal 
is granted. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


